U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-19508 A.Full title of the plan and the address of the plan, if different from that of the Issuer named below: BNCCORP, Inc. 401(k) Savings Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal office: BNCCORP, Inc. 322 East Main Bismarck, North Dakota 58501 BNCCORP, INC. 401(K) SAVINGS PLAN Index to Financial Statements and Schedule Page Report of Independent Registered Public Accounting Firm 1 Statements of net assets available for benefits 2 Statements of changes in net assets available for benefits 3 Notes to financial statements 4 – 8 Schedule H, Line 4i – Schedule of Assets (Held At End of Year) 9 Report of Independent Registered Public Accounting Firm To the Plan Administrator of BNCCORP, Inc. 401(k) Savings Plan: We have audited the accompanying statements of net assets available for benefits of BNCCORP, Inc. 401(k) Savings Plan (the Plan) as of December31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the statements of net assets available for benefits of the Plan as of December31, 2006 and 2005, and the changes in net assets available for benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employer Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Minneapolis, Minnesota June 29, 2007 1 BNCCORP, INC. 401(k) SAVINGS PLAN Statements of Net Assets Available for Benefits As of December31, 2006 and 2005 2006 2005 INVESTMENTS (at fair value): Cash and cash equivalents $ 1,441,171 $ 1,219,316 Foreign certificates of deposit 119,842 209,590 Mutual funds 11,931,415 9,070,027 Common stock of BNCCORP, Inc 2,238,077 2,202,601 Common/collective trust 213,069 127,382 Loans to participants 210,381 183,138 Total investments 16,153,955 13,012,054 EMPLOYER CONTRIBUTIONS RECEIVABLE 551,065 469,705 Total assets 16,705,020 13,481,759 LIABILITIES: Accrued expenses 355 213 Total liabilities 355 213 Net assets available for benefits $ 16,704,665 $ 13,481,546 The accompanying notes are an integral part of these financial statements. 2 BNCCORP, INC. 401(k) SAVINGS PLAN Statements of Changes in Net Assets Available for Benefits For the years ended December31, 2006 and 2005 2006 2005 Investment income (loss): Loan interest income $ 12,513 $ 10,478 Interest 582,011 338,605 Net appreciation (depreciation) in fair value 846,670 (132,357 ) Total investment income 1,441,194 216,726 Contributions: Participant 1,451,605 1,258,015 Employer 551,065 469,705 Rollover 254,966 223,706 Total contributions 2,257,636 1,951,426 Less benefit payments 475,711 633,953 Increase in net assets available for plan benefits 3,223,119 1,534,199 Net assets available for plan benefits: Beginning of year 13,481,546 11,947,347 End of year $ 16,704,665 $ 13,481,546 The accompanying notes are an integral part of these financial statements. 3 BNCCORP, INC. 401(k) SAVINGS PLAN Notes to financial statements December31, 2006 and 2005 1 Description of the Plan General The BNCCORP, Inc. 401(k) Savings Plan (the Plan) was established effective February1, 1992 as a profit-sharing plan under Section 401(a) of the Internal Revenue Code (the Code) and includes a cash or deferred arrangement under Section 401(k) of the Code. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974. The following is not a comprehensive description of the Plan and, therefore, does not include all situations and limitations covered by the Plan. Participants should refer to the plan document for more complete information. BNCCORP, Inc. (the Company) is the sponsor and administrator of the Plan and BNC National Bank (the Bank) is named as trustee. Raymond James & Associates, Inc. and the individual mutual fund companies are the asset custodians and are responsible for holding the assets of the Plan. The Bank as trustee is responsible for executing investment transactions at the direction of plan participants and the Plan advisory committee. Expenses related to the management, operation and administration of the Plan are paid by the Company. Administration expenses totaled $100,100 for the year ended December 31, 2006 and$80,800 for the year ended December31, 2005. Eligibility and contributions Employees of the Company who have attained the age of 21 are eligible to enter into the elective deferral portion (Internal Revenue Code 401(k)) of the Plan on the first day of the month following their date of hire.Employees who are participating in the elective deferral section of the Plan and have completed one year of service are eligible to receive the company matching contribution beginning with the first day of the following January or July. Employees of the Company who have attained age 21 and have completed two years of service become eligible for the discretionary company contribution on the first day of the following Januaryor July. Participants can make salary deferral contributions (employee contributions) to the Plan of up to 75percent of their annual compensation, subject to certain annually adjusted maximum amounts permitted by the Code. In addition, participants can elect to contribute amounts representing distributions from other qualified plans (rollover contributions). The Plan allows the Company to make matching contributions on a portion of each employee’s contribution and to make a discretionary contribution to eligible participants of the Plan.In 2006 and 2005, the Company matched 50 percent of eligible participants’ deferrals, with a maximum match of 5 percent of compensation.The Company made matching contributions of $551,065 and $469,705 for the years ended December 31, 2006 and 2005, respectively.There were no discretionary contributions made to the Plan during the years ended December31, 2006 or 2005. Participant accounts Each participant’s account is credited semi-monthly with salary deferral contributions. Each participant’s account is credited annually with matching Company contributions and discretionary Company contributions. The matching contribution is allocated as a percentage of each active participant’s salary deferral for the year. The discretionary company contribution shall be allocated to the active participants based on each participant’s compensation as a percentage of total participants’ compensation. The Plan assets are valued daily except with respect to the BNC Global Balanced Collective Investment Fund in which plan earnings are allocated to each participant’s account based on the proportion of the participant’s account to all participant accounts within each individual fund as of the preceding valuation date. 4 BNCCORP, INC. 401(K) SAVINGS PLAN Notes to financial statements December31, 2006 and 2005 Participants of the Plan may direct their contributions and Company contributions to any one or a combination of the following funds maintained and held by the asset custodians and may change their investment options daily. Fund Type of investment American Century International Bond International bond American Century Ultra Large growth fund American Funds – Bond Fund of America Intermediate bond fund American Funds – Growth Fund of America Large growth fund American Funds – Investment Company of America Large value fund American Funds – New Perspective World stock fund American Funds – Small Cap World Small-cap growth fund American Funds – Washington Mutual Investors Large value fund Aston Funds – Optimum Mid Cap Fund Mid-cap blend fund BNC Global Balanced Collective Investment Fund Growth and income fund BNC Money Market Fund Money Market Account at BNC National Bank BNCCORP, Inc. Stock Company stock Cohen & Steers Realty Fund Special real estate fund Dodge & Cox Stock Fund Large value fund Evergreen Precious Metals Special precious metal fund Foreign Certificate of Deposit Foreign certificate of deposit Legg Mason Value Trust Large value fund Loomis Sayles Bond Long-term bond Loomis Sayles Small Cap Growth Small growth fund Mairs & Power Growth Mid-cap blend fund Oppenheimer International Bond International bond PIMCO Commodity Real Return Strategy Special national resource fund PIMCO Real Return Intermediate term bond PIMCO Total Return Intermediate term bond T. Rowe Price Growth Large blend fund T. Rowe Price Mid-Cap Growth Mid-cap growth fund Vanguard Energy Portfolio Special national resource fund Vanguard European Stock Index European stock fund Vanguard GNMA Fixed Income Intermediate government bond Vanguard Small Cap Index Small blend fund Vanguard US Growth Large growth fund Vanguard 500 Index Large blend fund 5 BNCCORP, INC. 401(K) SAVINGS PLAN Notes to financial statements December31, 2006 and 2005 Vesting All contributions and earnings thereon made by participants and the Company are immediately vested and nonforfeitable. Distributions to participants Generally, participants are not entitled to withdraw amounts from the Plan prior to age 65. However, participants may receive in-service distributions from rollover and employee contribution accounts after reaching age 50, and early withdrawal amounts are allowed after reaching age 59 ½or in times of financial hardship, as defined in the Plan. Upon termination of employment, death or disability, participants are entitled to a distribution of their interest in the Plan.The benefits may be paid in the form of a lump sum, installment payments, a qualified joint or survivor annuity, or employer securities. Loans to participants A participant may obtain a loan ($1,000 minimum) for a specified financial need.If the participant’s balance is $20,000 or less, the maximum amount of the loan is the lesser of $10,000 or the participant’s vested balance.If the participant’s balance is greater than $20,000, the maximum amount of the loan is the lesser of $50,000 or 50% of the participant’s vested balance.The term of the loan may not be less than 12 months or exceed five years, unless the loan is used to acquire a principal residence.Loans are collateralized by the participant’s remaining account balance. Interest (7.25 to 8.25 percent for loans originating during 2006 and 5.25to 7.25 percent for loans originating during 2005) is based on similar rates charged by a financial institution for a loan in a similar circumstance. Amendment and termination of the Plan Although it has not expressed any intent to do so, the Company reserves the right to amend or terminate the Plan at any time. The Plan is terminated when the Company gives written notice of termination. At that time participants would become 100% vested and the assets of the Plan will be distributed in accordance with the Plan’s provisions. 2 Summary of significant accounting policies Basis of accounting The accompanying financial statements have been prepared on the accrual basis of accounting. Investments Investments are carried at fair value as determined by the Plan’s asset custodians. Net changes in the fair value of investments during the year are reported as net unrealized gains or losses. Net realized gains or losses on investments sold are determined based on cost and recognized on trade date.The fees charged for the BNC Global Balanced Collective Investment Fund are netted against fund earnings. Risks and uncertainties The Plan provides for investment in a variety of investment funds.Investments in general are exposed to various risks, such as interest rate, credit and overall market volatility risk.Due to the level of risk associated with certain investments, it is reasonably possible that changes in the values of the investments will occur that could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. 6 BNCCORP, INC. 401(K) SAVINGS PLAN Notes to financial statements December31, 2006 and 2005 Concentration of Market Risk At December 31, 2006 and 2005, approximately 13% and 16%, respectively, of the Plan’s net assets were invested in the common stock of BNCCORP, Inc.The underlying value of the BNCCORP, Inc. common stock is entirely dependent upon the performance of BNCCORP, Inc. and the market’s evaluation of such performance.It is at least reasonably possible that changes in the fair value of BNCCORP, Inc. common stock in the near term could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits and the statement of changes in net assets available for benefits. Use of estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires the plan administrator’s management to make estimates and assumptions that affect the reported amounts of net assets available for benefits at the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. 3 Investments The fair values of individual assets that represent 5percent or more of the Plan’s net assets at December 31 are as follows: 2006 2005 Mairs & Power Growth $ 1,187,302 $ 962,254 American Century Ultra 517,392 748,066 Dodge & Cox Stock Fund 1,756,559 1,367,198 BNCCORP, Inc. Stock 2,238,077 2,202,601 BNC Money Market Fund 1,441,171 1,219,316 Evergreen Precious Metals 1,035,721 673,040 Vanguard Energy Portfolio 1,047,127 576,014 During 2006 and 2005, realized and unrealized gain (loss) by investment type are as follows: 2006 2005 Common/Collective Trust $ 4,604 $ 6,269 Common Stock 25,161 (669,544 ) Mutual Funds 811,638 548,071 Foreign Certificate of Deposit 5,267 (17,153 ) 4 Tax status The Internal Revenue Service has determined and informed the Company by a letter dated January 30, 2003 that the Plan is designed in accordance with applicable sections of the Code.Although the Plan has been amended since receiving the determination letter, the plan administrator and the Plan’s legal counsel believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the Code. 7 BNCCORP, INC. 401(K) SAVINGS PLAN Notes to financial statements December31, 2006 and 2005 5 Party-in-interest transactions The accounts managed by the Company qualify as exempt party-in-interest transactions. The fees charged for the BNC Global Balanced Collective Investment Fund are netted against fund earnings. 6 Reconciliation of financial statements to the Form 5500 As of December 31, 2006 and 2005, the Plan had $882 and $2,668 of pending distributions to participants who elected distributions from their accounts. These amounts are recorded as a liability in the Plan’s Form 5500; however, in accordance with U.S. generally accepted accounting principles, these amounts are not recorded as a liability in the accompanying statements of net assets available for benefits. The following is a reconciliation of net assets available for benefits per the financial statements to the Form 5500: December 31, 2006 Distributions payable to participants Benefit payments Increase in net assets available for benefits Net assets available for benefits Per financial statements $ - $ (475,711 ) $ 3,223,119 $ 16,704,665 Current year accrual (882 ) (882 ) (882 ) (882 ) Prior year accrualPrior year accrual - 2,668 2,668 - Per the Form 5500 $ (882 ) $ (473,925 ) $ 3,224,905 $ 16,703,783 December 31, 2005 Distributions payable to participants Benefit payments Increase in net assets available for benefits Net assets available for benefits Per financial statements $ - $ (633,953 ) $ 1,534,199 $ 13,481,546 Current year accrual (2,668 ) (2,668 ) (2,668 ) (2,668 ) Prior year accrualPrior year accrual - 2,100 2,100 - Per the Form 5500 $ (2,668 ) $ (634,521 ) $ 1,533,631 $ 13,478,878 8 BNCCORP, INC. 401(K) SAVINGS PLAN (Employer identification number:45-0402816) (Plan number:001) Schedule H, Line 4i – Schedule of Assets (Held At End of Year) As of December31, 2006 Description Shares/Units Current Value American Century International Bond 5,238 $ 72,186 American Century Ultra 19,085 517,392 American Funds – Bond Fund of America 29,356 391,017 American Funds – Growth Fund of America 4,122 135,491 American Funds – Investment Company of America 12,808 429,185 American Funds – New Perspective 3,247 103,069 American Funds – Small Cap World 3,180 124,230 American Funds – Washington Mutual Investors 2,552 88,968 Aston Funds – Optimum Mid Cap Fund 4,860 131,372 BNC Money Market Fund* 1,144,171 1,441,171 BNC Global Balanced Collective Investment Fund* 11,878 213,069 BNCCORP, Inc. Stock* 172,958 2,238,077 Cohen & Steers Realty Fund 3,390 303,270 Dodge & Cox Stock Fund 11,446 1,756,559 Evergreen Precious Metals 18,120 1,035,721 Foreign Certificate of Deposit 119,842 119,842 Legg Mason Value Trust 5,707 415,038 Loomis Sayles Bond 17,492 249,959 Loomis Sayles Small Cap Growth 8,576 106,857 Mairs & Power Growth 15,400 1,187,302 Oppenheimer International Bond 34,269 206,301 PIMCO Commodity Real Return Strategy 24,853 344,707 PIMCO Real Return 15,024 160,000 PIMCO Total Return 7,947 82,489 T. Rowe Price Growth 19,714 623,542 T. Rowe Price Mid-Cap Growth 11,226 602,720 Vanguard Energy Portfolio 16,202 1,047,127 Vanguard European Stock Index 10,824 390,083 Vanguard GNMA Fixed Income 45,691 466,506 Vanguard Small Cap Index 18,572 605,832 Vanguard US Growth 3,296 59,916 Vanguard 500 Index 2,256 294,576 Loans to participants (interest rates ranging from 4.00% to 9.50%)* 210,381 210,381 Total $ 16,153,955 *Denotes party in interest. Note: Historical cost is omitted for participant-directed plans. See Accompanying Report of Independent Registered Public Accounting Firm. 9 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrator has duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. BNCCORP, INC. 401(k) SAVINGS PLAN June 29, 2007 By: /s/ Brian Mayer Name:Brian Mayer Title:Chairman, BNCCORP, Inc. 401(k) Savings Plan Administrative Committee 10 Exhibit Index 23.1Consent of KPMG LLP 11
